NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            ALTHEA POE-HENDERSON,
                   Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2014-3138
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. PH-0752-13-0037-I-1.
                ______________________

              Decided: November 6, 2014
               ______________________

    ALTHEA POE-HENDERSON, of Philadelphia, Pennsylva-
nia, pro se.

   SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief was BRYAN G.
POLISUK, General Counsel.
                ______________________

  Before PROST, Chief Judge, MOORE, and CHEN, Circuit
                        Judges.
2                                    POE-HENDERSON   v. MSPB



PER CURIAM.
     Petitioner Althea Poe-Henderson appeals the final de-
cision of the Merit Systems Protection Board, which
dismissed her petition as untimely filed without a show-
ing of good cause for the delay. Poe-Henderson v. Dep’t of
Defense, MSPB Dkt No. PH-0752-13-0037-I-1 (June 6,
2014) (Final Order). Because the Board did not abuse its
discretion in declining to waive the filing deadline, and its
findings on untimeliness are supported by substantial
evidence, we affirm.
                       BACKGROUND
    On October 18, 2012, Ms. Poe-Henderson filed an ap-
peal with the Board, challenging her removal from her
position as a Supply Cataloger for the Defense Industrial
Supply Center of the Department of Defense. She indi-
cated that she worked for the Defense Department from
1985 until October 10, 1990, and she alleged that her
departure was involuntary. Because the filing period for
Ms. Poe-Henderson’s case began on her departure date of
October 10, 1990, but her appeal was filed several years
late on October 18, 2012, the administrative judge or-
dered her to show good cause existed for the delay. In her
response, she failed to provide the exact year that she
learned she had been terminated, stating instead that she
did not learn of her termination until the “summer of
199[blank].” Respondent’s Appendix (R.A.) 21. She also
stated that she had been under a psychiatrist’s care since
1980 due to a nervous breakdown, and that the adminis-
trative judge should call her psychiatrist. When the
administrative judge directed her to submit evidence of
the year she was terminated and any additional medical
information she wished to provide, Ms. Poe-Henderson
did not respond.
   On December 19, 2012, the administrative judge is-
sued an initial decision dismissing Ms. Poe-Henderson’s
appeal as untimely filed, given the inadequate explana-
POE-HENDERSON   v. MSPB                                    3



tion for her over 20-year delay. The initial decision stated
that it would become final on January 23, 2013, unless
Ms. Poe-Henderson filed a petition for review by that
date.
     She did not petition the Board to review the initial de-
cision until January 24, 2014, over one year later. The
Clerk of the Board instructed Ms. Poe-Henderson that,
under 5 C.F.R. § 1201.114(g), her untimely petition must
be accompanied by a motion showing good cause for the
untimely filing, or the Board may dismiss the petition as
untimely. She did not respond to the Clerk’s notice on
timeliness or offer any reason for the delay, and the Board
dismissed her petition for review on June 6, 2014. Final
Order at 4; R.A. 9. Ms. Poe-Henderson appealed, and we
have jurisdiction under 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
     We must affirm the Board’s decision to dismiss a peti-
tion for review as untimely unless the decision is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.”
5 U.S.C. § 7703(c); Walls v. Merit Sys. Prot. Bd., 29 F.3d
1578, 1581 (Fed. Cir. 1994).
    In this case, a petition for review of the initial deci-
sion, issued on December 19, 2012, must have been filed
by January 23, 2013. See 5 C.F.R. § 1201.114(e). Ms.
Poe-Henderson did not file her petition for review until
one year later. The Board may waive or extend the time
limit for filing a petition for review when the petitioner
shows good cause for the untimeliness. Walls, 29 F.3d at
1581. To determine whether the petitioner has shown
good cause for an untimely filing, the Board considers a
non-exclusive list of factors, including the length of the
delay, whether the petitioner was notified of or aware of
the time limit, the reasonableness of her excuse and
4                                    POE-HENDERSON   v. MSPB



showing of due diligence, whether she is proceeding pro
se, and whether she has submitted evidence of circum-
stances beyond her control that affected her ability to
comply or a showing of unavoidable casualty or misfor-
tune. Id. at 1582.
     The initial decision provided clear notice of the time
limit, stating that any petition for review must be filed by
January 23, 2013. Although the Clerk of the Board
afforded Ms. Poe-Henderson the opportunity to show good
cause, she has offered no explanation for her one-year
delay. In her brief, she stated only that she “had been
mentally ill since the beginning of employment with [the
Defense Department]” in 1985. Petitioner’s Informal Br.
Item 4. The Board has held that it will find good cause
for waiving the filing deadline where a party shows that
she suffered from an illness affecting her ability to file on
time. See Lacy v. Dep’t of the Army, 78 M.S.P.R. 432, 437
(1998). To do so, the party must submit medical or other
corroborating evidence showing that she suffered from the
illness during that time period. Id. at 432. Ms. Poe-
Henderson has presented no evidence to show that she
suffered from any illness during the time when she could
have filed a timely petition—that is, from December 19,
2012, to January 23, 2013. She has not explained how
her illness prevented her from timely filing her petition
for review with the Board before January 23, 2013.
    Accordingly, Ms. Poe-Henderson has not shown that
the Board abused its discretion in declining to waive the
time limit for filing a petition for review or that the
Board’s factual findings on untimeliness are unsupported
by substantial evidence. Thus, the Board’s decision to
dismiss her petition as untimely filed is
                       AFFIRMED
                           COSTS
    No costs.